DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 4/25/2022, with respect to the 35 U.S.C. 112 rejections and the prior art rejections over Yamaguchi (US 2010/0186993) have been fully considered and are persuasive. The rejections have been withdrawn. 
Applicant's arguments filed 4/25/2022, with respect to the prior art rejections over Zhang (US 2013/0196174) have been fully considered but they are not persuasive. Applicant argues that the claim language, as amended, excludes tin as one of the substance X in the alloy layer. This argument is not persuasive. The claim does not exclude tin from the claimed intermediate layer. The only requirement recited by the claim is for the intermediate layer to be an alloy containing silver and one or more of bismuth, gallium, indium, and germanium. Zhang discloses an alloy tin layer containing one or more alloying additions of silver, bismuth or indium (¶ 31). The alloy tin layer of Zhang therefore includes silver, bismuth and/or indium. Zhang thus anticipates the claim with sufficient specificity.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “X is selected from a group consisting one or more of…”. The claim fails to particularly point out and distinctly recite what the elements of the group are. As a result, the metes and bounds of the claim are unclear. For purposes of examination, it is presumed that this limitation is intended to recite “X is one or more elements selected from the group consisting of…”. Dependent claims not addressed are indefinite by virtue of dependence from an indefinite claim.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5 and 8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Zhang et al. (US 2013/0196174).
Regarding claim 1, Zhang teaches a copper substrate having a nickel plating layer, followed by a tin plating layer, followed by a silver layer (¶ 16). This plated product may be used for electrical connectors (¶ 3). Zhang teaches the nickel layer is nickel or nickel alloy and has a thickness of preferably 1-5 µm (¶ 17). Zhang teaches the tin layer is a tin or tin alloy layer having a thickness of 0.1-1 microns (¶ 28), with one or more alloying additions to the tin such as bismuth, indium and silver as alloying additions (¶ 31). As the alloying additions of Zhang include the elements present in the claimed intermediate layer, Zhang anticipates the claimed product. As the ranges of the prior art lie within the claimed ranges, Zhang anticipates the claimed product. See MPEP 2131.03.
Regarding claim 2, Zhang does not expressly disclose the tin plating layer has the claimed two-layer structure. However, the present specification states that the two-layer structure forms due to diffusion of nickel into the intermediate layer on the nickel side at temperatures ranging from room temperature or higher (see Spec., ¶¶ 46, 54 and 82 of corresponding US PGPub 2021/0158990). Zhang discloses that the plated copper substrate is heat treated at 200°C for 1000 hours (¶ 52), during which time diffusion would be expected to occur, resulting in the claimed two-layer structure for the tin plating, absent objective evidence to the contrary. See MPEP 2112.
Regarding claims 5 and 8, Zhang teaches the plated copper substrate is used as an electrical connector (¶ 3), which is considered a terminal.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-4, 6-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2013/0196174), as applied to claims 1-2, further in view of Abys et al. (US 2002/0192492).
Regarding claims 3-4 and 6-7, the limitations of claims 1-2 have been addressed above. Zhang teaches the nickel alloy may contain tin or phosphorus as alloying additions in conventional amounts (¶ 24) but does not teach an amount. Abys teaches a coated copper substrate having a nickel underlayer on which tin is plated (¶ 13). The nickel plating is an amorphous nickel-phosphorus alloy containing at least about 10 wt% phosphorus (equivalent to about 17 at%). It would have been obvious at the effective time of filing for one of ordinary skill in the art to use the Ni-P alloy disclosed in Abys in the plated copper substrate of Zhang because the Ni-P alloy of Abys is conventional for electrical connector platings and there is an expectation of success in using nickel platings known to be suitable for plating between copper substrate and tin plating.
Regarding claims 9-12, Zhang teaches the plated copper substrate is used as an electrical connector (¶ 3), which is considered a terminal.
Claims 1-2, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (JP 2015-165483).
Regarding claim 1, Hattori teaches a plated base material (¶ 21). The base material is a copper or copper alloy (¶ 21), with a Ni or Ni alloy base plating layer (¶ 22), an Ag-Bi alloy plated layer and a pure Ag plated layer formed on the base plating layer (¶ 23). The nickel plating has a thickness of 0.5-2 µm, the Ag-Bi alloy plating has a thickness of 0.2-2 µm. These ranges overlap the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I. 
Regarding claim 2, Hattori does not expressly disclose the Ag-Bi plating layer has the claimed two-layer structure. However, the present specification states that the two-layer structure forms due to diffusion of nickel into the intermediate layer on the nickel side at temperatures ranging from room temperature or higher (see Spec., ¶¶ 46, 54 and 82 of corresponding US PGPub 2021/0158990). Zhang discloses that the plated material is heated at over 150°C (¶ 33), during which time diffusion would be expected to occur, resulting in the claimed two-layer structure for the tin plating, absent objective evidence to the contrary. See MPEP 2112.
Regarding claims 5 and 8, Hattori teaches the plated material is a terminal (¶ 7).
Claims 3-4, 6-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (JP 2015-165483), as applied to claims 1-2, further in view of Abys et al. (US 2002/0192492).
Regarding claims 3-4 and 6-7, the limitations of claims 1-2 have been addressed above. Hattori does not expressly teach what the nickel alloy of the base plating layer may be. Abys teaches a coated copper substrate having a nickel underlayer (¶ 13). The nickel plating is an amorphous nickel-phosphorus alloy containing at least about 10 wt% phosphorus (equivalent to about 17 at%). It would have been obvious at the effective time of filing for one of ordinary skill in the art to use the Ni-P alloy disclosed in Abys in the plated copper substrate of Hattori because the Ni-P alloy of Abys is conventional for electrical connector platings and there is an expectation of success in using nickel platings known to be suitable for plating on copper substrate as an intermediary plating.
Regarding claims 9-12, Hattori teaches the plated material is a terminal (¶ 7).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784